IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,          : No. 228 EAL 2015
                                       :
                    Respondent         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Superior Court
            v.                         :
                                       :
                                       :
JOHNNY MCBRIDE,                        :
                                       :
                    Petitioner         :


                                   ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Petition for Allowance of

Appeal is DENIED.